Order of disposition, Family Court, New York County (Leah Marks, J.), entered March 24, 1997, which, insofar as appealed from, upon a finding of neglect, placed the subject child in custody of petitioner Commissioner of Social Services, with supervised visitation by appellant, the child’s grandmother, “until such time as she cooperates fully with counselling and therapy”, unanimously affirmed, without costs.
Ample evidence supports the findings that the apartment in which the one-year old child was living was unsanitary and unsafe, with garbage and nonworking appliances strewn about, a nonworking, moldy refrigerator, no refrigerated food, no water, many cats, including a dead one, and a two and a half foot-long machete on the floor behind a door within reach of the child who was crawling around the apartment — all presenting a threat of imminent danger to the child’s physical and emotional well being. Given such conditions, the court should not “ ‘await broken bone or shattered psyche’ ” (Matter of Cruz, 121 AD2d 901, 903; Family Ct Act § 1012 [f] [i]). Concur— Rosenberger, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.